—Lahtinen, J.
Appeals (1) from a judgment of the Supreme Court (Kane, J.), entered April 26, 2000 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition as, inter alia, untimely, and (2) from an order of said court, entered June 5, 2000 in Albany County, which denied petitioner’s motion for reconsideration.
We agree with respondent that petitioner’s appeals must be dismissed. Respondent has demonstrated that a copy of the judgment entered April 26, 2000, together with notice of entry, was served on petitioner on April 26, 2000 pursuant to CPLR 2103 (b). Petitioner’s June 13, 2000 notice of appeal, therefore, is untimely (see, CPLR 5513 [a]) and the appeal from the judgment must be dismissed (see, Matter of Loeber v Teresi, 256 *839AD2d 747, 749-750). Petitioner’s pro se status does not relieve him of the obligation to comply with the time requirements for taking an appeal (see generally, Brooks v Inn at Saratoga Assn., 188 AD2d 921). The May 31, 2000 order denying petitioner’s motion for reconsideration of the dismissal of his petition was, in essence, the denial of a motion to reargue, which is not appealable (see, Matter of Dearstyne v Rensselaer County Dist. Attorney, 262 AD2d 723, lv dismissed 93 NY2d 1036) and did not extend the time to appeal from the underlying judgment (see, Matter of Barnes [Council 82, AFSCME], 235 AD2d 826).
Mercure, J. P., Peters, Spain and Carpinello, JJ., concur. Ordered that the appeals are dismissed, without costs.